                      Case 17-29532                 Doc 46           Filed 10/11/18 Entered 10/11/18 09:31:52                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   CHICAGO DIVISION


                   In re:                                                                          §
                                                                                                   §
                   BREUGELMANS, JOHN                                                               §           Case No. 17-29532
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    10/02/2017 . The undersigned trustee was appointed on 10/02/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               47,014.34

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                             372.20
                                                     Bank service fees                                                                   222.52
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               46,419.62

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-29532                  Doc 46          Filed 10/11/18 Entered 10/11/18 09:31:52                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 07/30/2018 and the
      deadline for filing governmental claims was 07/30/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 5,451.43 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 5,451.43 , for a total compensation of $ 5,451.43 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 14.03 , for total expenses of $ 14.03 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 09/27/2018                                     By:/s/JOSEPH E. COHEN
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                              Case 17-29532                 Doc 46    Filed 10/11/18
                                                                                                  FORMEntered
                                                                                                       1        10/11/18 09:31:52                                       Desc Main
                                                                                       Document      Page  3 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 10
                                                                                                                 AND REPORT                                                                                            Page:       1
                                                                                                            ASSET CASES                                                                                                 Exhibit A
Case No:             17-29532       ABG     Judge: A. BENJAMIN GOLDGAR                                                                          Trustee Name:                      JOSEPH E. COHEN
Case Name:           BREUGELMANS, JOHN                                                                                                         Date Filed (f) or Converted (c):    10/02/17 (f)
                                                                                                                                               341(a) Meeting Date:                11/09/17
For Period Ending: 09/27/18                                                                                                                    Claims Bar Date:                    07/30/18



                                       1                                                    2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. Single-family home,                                                                   975,357.00                                0.00                                                0.00                     FA
 Valuation per Lake Co. for pr
 2. 2014 Jaguar XJR (LEASED AUTO. Location: 10 Hidden                                             0.00                              0.00                                                0.00                     FA
 3. (Old electric golf cart. Location: 10 Hidden Brook                                          350.00                              0.00                                                0.00                     FA
 4. Household goods and furnishings at replacement val                                       1,500.00                               0.00                                                0.00                     FA
 5. 13 year old Sony flat screen TV. 47" Location: 10                                            50.00                              0.00                                                0.00                     FA
 6. "36 flatscreen TV. 10 years old Location: 10 Hidde                                           50.00                              0.00                                                0.00                     FA
 7. Asus desktop computer with LCD monitor, keyboard,                                            10.00                              0.00                                                0.00                     FA
 8. HP multifunction 8610 printer/scanner Location: 10                                           25.00                              0.00                                                0.00                     FA
 9. Treadmill. Location: 10 Hidden Brook Dr., North Ba                                           25.00                              0.00                                                0.00                     FA
 10. Debtor's necessary wearing apparel Location: 10 Hi                                          25.00                              0.00                                                0.00                     FA
 11. Two (2) housecats. Location: 10 Hidden Brook Dr.,                                            0.00                              0.00                                                0.00                     FA
 12. Cash                                                                                        20.00                              0.00                                                0.00                     FA
 13. First American BankLocation: 10 Hidden Brook Dr.,                                       5,500.00                               0.00                                           13,164.34                     FA
 14. RPD Project Management, LLC Location: 10 Hidden Br                                    44,000.00                                0.00                                           33,850.00                     FA
 15. Lakeland Asset Management, LLC Location: 10 Hidden                                           0.00                              0.00                                                0.00                     FA
 16. Kingsdale Enterprises, LLC Location: 10 Hidden Bro                                           0.00                              0.00                                                0.00                     FA
 17. Aston Realty, LLC Location: 10 Hidden Brook Dr., N                                           0.00                              0.00                                                0.00                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                     $1,026,912.00                              $0.00                                           $47,014.34                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                                                Ver: 20.00j
                                             Case 17-29532         Doc 46    Filed 10/11/18
                                                                                         FORMEntered
                                                                                              1        10/11/18 09:31:52                      Desc Main
                                                                              Document      Page  4 of
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD 10
                                                                                                        AND REPORT                                                        Page:      2
                                                                                                 ASSET CASES                                                               Exhibit A
Case No:            17-29532       ABG     Judge: A. BENJAMIN GOLDGAR                                                Trustee Name:                      JOSEPH E. COHEN
Case Name:          BREUGELMANS, JOHN                                                                                Date Filed (f) or Converted (c):   10/02/17 (f)
                                                                                                                     341(a) Meeting Date:               11/09/17
                                                                                                   Claims Bar Date:                                     07/30/18
   TRUSTEE HAS REQUESTED BOOKS AND RECORDS FROM DEBTOR AND FILING MOTION FOR TURNOVER OF FUNDS IN BANK ACCOUNT - 1/11/2018.


   Initial Projected Date of Final Report (TFR): 04/30/19   Current Projected Date of Final Report (TFR): 04/30/19




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                  Ver: 20.00j
                                           Case 17-29532                 Doc 46   Filed 10/11/18 Entered 10/11/18 09:31:52                              Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   5 of 10                                                                                                 Page:       1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                         Exhibit B
  Case No:             17-29532 -ABG                                                                                            Trustee Name:                       JOSEPH E. COHEN
  Case Name:           BREUGELMANS, JOHN                                                                                        Bank Name:                          ASSOCIATED BANK
                                                                                                                                Account Number / CD #:              *******0479 Checking Account
  Taxpayer ID No:    *******8323
  For Period Ending: 09/27/18                                                                                                   Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                Separate Bond (if applicable):


           1              2                               3                                                 4                                                 5                          6                         7
    Transaction       Check or                                                                                                         Uniform                                                               Account / CD
       Date           Reference                Paid To / Received From                          Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                   BALANCE FORWARD                                                                                                                           0.00
          02/22/18       13        JOHN BREUGELMANS                                BANK ACCOUNT PROCEEDS                              1129-000                 13,164.34                                               13,164.34
          03/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                                 10.00                   13,154.34
          04/06/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                                 19.55                   13,134.79
          05/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                                 18.90                   13,115.89
          06/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                                 19.50                   13,096.39
          07/03/18                 John Breugelmans                                Bank proceeds from RPD Project Man.                1129-000                 33,850.00                                               46,946.39
                                                                                   Proceeds from bank accounts
          07/09/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                                 18.84                   46,927.55
          08/01/18     300001      Carol Raber & Associates                        Court Reporter                                     2990-000                                                372.20                   46,555.35
                                   2131 Center Avenue                              Court Reporter
                                   Northbrook, IL 60062
          08/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                                 66.51                   46,488.84
          09/10/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                   2600-000                                                 69.22                   46,419.62

                                                                                                            COLUMN TOTALS                                      47,014.34                      594.72                    46,419.62
                                                                                                                Less: Bank Transfers/CD's                           0.00                        0.00
                                                                                                            Subtotal                                           47,014.34                      594.72
                                                                                                                Less: Payments to Debtors                                                       0.00
                                                                                                            Net
                                                                                                                                                               47,014.34                      594.72
                                                                                                                                                                                    NET                             ACCOUNT
                                                                                                            TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                                            Checking Account - ********0479                     47,014.34                      594.72                  46,419.62
                                                                                                                                                    ------------------------    ------------------------   ------------------------
                                                                                                                                                                47,014.34                      594.72                  46,419.62
                                                                                                                                                    ==============             ==============              ==============
                                                                                                                                                     (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                Transfers)               To Debtors)                    On Hand




                                                                                                                                Page Subtotals                 47,014.34                       594.72
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                                      Ver: 20.00j
LFORM24
                                           Case 17-29532                 Doc 46   Filed 10/11/18 Entered 10/11/18 09:31:52                     Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   6 of 10                                                                              Page:    2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                     Exhibit B
  Case No:             17-29532 -ABG                                                                                   Trustee Name:                    JOSEPH E. COHEN
  Case Name:           BREUGELMANS, JOHN                                                                               Bank Name:                       ASSOCIATED BANK
                                                                                                                       Account Number / CD #:           *******0479 Checking Account
  Taxpayer ID No:    *******8323
  For Period Ending: 09/27/18                                                                                          Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                       Separate Bond (if applicable):


          1               2                              3                                            4                                            5                       6                  7
    Transaction       Check or                                                                                                Uniform                                                     Account / CD
       Date           Reference                Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)




                                                                                                                       Page Subtotals                        0.00                  0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                 Ver: 20.00j
LFORM24
                 Case 17-29532                Doc 46         Filed 10/11/18 Entered 10/11/18 09:31:52                  Desc Main
                                                              Document     Page 7 of 10

                                                                           EXHIBIT A
 Page 1                                                                                                                          Date: September 27, 2018
                                                                  ANALYSIS OF CLAIMS REGISTER

 Case Number:      17-29532                                             Claim Class Sequence
 Debtor Name:      BREUGELMANS, JOHN


Code #              Creditor Name & Address           Claim Class      Notes                    Amount Allowed         Paid to Date       Claim Balance

               COHEN & KROL                           Administrative                                  $3,775.75               $0.00                $3,775.75
001            105 West Madison Street
3110-00        Chicago, IL 60602

               JOSEPH E. COHEN, Trustee               Administrative                                  $5,465.46               $0.00                $5,465.46
001            105 West Madison Street
2100-00        Chicago, IL 60602



000002A        Department of Treasury-Internal        Priority                                         $306.67                $0.00                 $306.67
040            Revenue
5800-00        Service
               PO Box 7346
               Philadelphia, PA 19101-7346



000001         Amos Financial LLC                     Unsecured                                   $1,327,895.80               $0.00            $1,327,895.80
070            3330 Skokie Valley Road
7100-00        Suite 301
               Highland Park, IL 60035

000002B        Dept. of Treasury - Internal Revenue   Unsecured                                       $2,918.54               $0.00                $2,918.54
070            Service
7100-00        P. O. Box 7346
               Philadelphia, PA 19101-7346

000003         Ronald L Boorstein                     Unsecured                                      $75,799.74               $0.00               $75,799.74
070            150 South Wacker Dr Ste 2100
7100-00        Chicago, IL 60606



                  Case Totals:                                                                    $1,416,161.96               $0.00            $1,416,161.96
 Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 7)                                                                 Printed: 09/27/18 10:19 PM     Ver: 20.00j
        Case 17-29532              Doc 46    Filed 10/11/18 Entered 10/11/18 09:31:52              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-29532
     Case Name: BREUGELMANS, JOHN
     Trustee Name: JOSEPH E. COHEN
                         Balance on hand                                              $               46,419.62

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: JOSEPH E. COHEN                  $         5,451.43 $                0.00 $         5,451.43
       Trustee Expenses: JOSEPH E. COHEN              $               14.03 $             0.00 $             14.03
       Attorney for Trustee Fees: COHEN &
       KROL                                           $         3,775.75 $                0.00 $         3,775.75
                 Total to be paid for chapter 7 administrative expenses               $                  9,241.21
                 Remaining Balance                                                    $               37,178.41


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 306.67 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 17-29532              Doc 46   Filed 10/11/18 Entered 10/11/18 09:31:52               Desc Main
                                             Document     Page 9 of 10




                                                          Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                        of Claim             to Date          Payment
                          Department of Treasury-
                          Internal Revenue
                          Service
                          PO Box 7346
                          Philadelphia, PA 19101-
     000002A              7346                            $        306.67 $               0.00 $           306.67
                 Total to be paid to priority creditors                                  $                 306.67
                 Remaining Balance                                                       $            36,871.74


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 1,406,614.08 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 2.6 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                        of Claim             to Date          Payment
                          Amos Financial LLC
                          3330 Skokie Valley Road
                          Suite 301
     000001               Highland Park, IL 60035         $   1,327,895.80 $              0.00 $      34,808.29
                          Ronald L Boorstein
                          150 South Wacker Dr Ste
                          2100
     000003               Chicago, IL 60606               $     75,799.74 $               0.00 $       1,986.95
                          Dept. of Treasury - Internal
                          Revenue
                          Service
                          P. O. Box 7346
                          Philadelphia, PA 19101-
     000002B              7346                         $         2,918.54 $               0.00 $            76.50
                 Total to be paid to timely general unsecured creditors                  $            36,871.74
                 Remaining Balance                                                       $                   0.00




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 17-29532              Doc 46   Filed 10/11/18 Entered 10/11/18 09:31:52             Desc Main
                                             Document     Page 10 of 10




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
